Carley, Judge.
Appellant appeals from the revocation of his probation. Appointed counsel for appellant has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising a point of law which arguably could support the appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently whether any errors of law occurred. We find that the point raised by counsel has no merit, and our independent examination disclosed no error requiring reversal. Accordingly, we grant the motion to withdraw and affirm appellant’s conviction. After a review of the entire record, we find that any rational trior of fact could reasonably have found from the evidence adduced at the hearing sufficient slight evidence of appellant’s violation of the terms of his probation so as to authorize the revocation thereof. Mathis v. State, 164 Ga. App. 349 (297 SE2d 306) (1982).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.